United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-3416
                                  _____________

Elmer B. Hunter,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Kenneth S. Apfel, Commissioner       *
of Social Security,                  *       [UNPUBLISHED]
                                     *
             Appellee.               *
                               _____________

                                 Submitted: May 14, 1998
                                     Filed: June 2, 1998
                                  _____________

Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

      Elmer B. Hunter appeals from the decision of the District Court1 affirming the
decision of the Commissioner denying Hunter's claims for supplemental security
income benefits based on disability. Having considered the submissions of the parties
and the record, we conclude that the Commission's decision is supported by substantial
evidence on the record as a whole and that an opinion would lack precedential value.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
We therefore forego discussion and affirm on the basis of the District Court's entirely
adequate opinion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-